The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims below rejected on the ground of nonstatutory double patenting as being unpatentable over claims below of U.S. Patent No. 9360554. Although the claims at issue are not identical, they are not patentably distinct from each other because the detection and processing system operate the same way to analyze the volumetric data of the target object.
Claims of current application
Claims of 9360554
1
1
2
1
3
2
4
3
5
4
6
1
7
5
8
6
9
7
10
8
11
9
12
10
13
11
14
12
15
13


Claims below rejected on the ground of nonstatutory double patenting as being unpatentable over claims below of U.S. Patent No. 10585175. Although the claims at issue are not identical, they are not patentably distinct from each other because the detection and processing system operate the same way to analyze the volumetric data of the target object.
Claims of current application
Claims of 10585175
1
1
2
NA
3
NA
4
NA
5
NA
6
NA
7
NA
8
NA
9
NA
10
NA
11
NA
12
2
13
NA
14
3
15
1



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eaton (7944548).
Referring to claims 1 and 15, Eaton shows a LiDAR (light detection and ranging) system comprising: 
an emitter that emits a series of emitted light packets over a field of view, each emitted light packet emitted for a cycle duration (see figure 4 Ref 410 and 420); 
a detector array having an array of detectors configured to cover the field of view and sample an incoming retroreflected signal portion of an emitted light packet at a pre-determined sampling frequency that generates at least two samples corresponding to the cycle duration of the emitted light packet (see figure 4 Ref 440 and 450 also see column 4 lines 1-19); 
a processing system configured to analyze the samples from the detector array and detect an object within the field of view using at least a volumetric analysis of the at least two samples from each detector in the array of detectors corresponding to the incoming retroreflected signal portion of each emitted light packet (column 6 line 45-61).
Referring to claim 11, Eaton shows the emitter generates an emitted beam that is characterized to determine an intensity of the emitted beam throughout an entire cross section of the emitted beam and wherein the processing system utilizes the intensity of the emitted beam to differentiate light energy patterns and resolve between emitted and reflected light energy patterns (see column 6 line 45-61).
Referring to claim 13, Eaton shows each detector in the detector array has a unique angle through which the retroreflected signal portion of each emitted light packet is received (see figure 3).
Referring to claim 14, Eaton shows the emitter emits light energy as coherent electromagnetic laser energy (see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton (7944548).
Referring to claim 12, while Eaton does not specifically show a calibration procedure however this is extremely well known in this type of imaging device and adds no new or unexpected results. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton (7944548) in view of Snyder (20130300740).
Referring to claim 2, Snyder shows at least one graphics processing unit (GPU) configured to process the samples to produce multiple output points for each emitted light corresponding to a pre-defined grid of points for the field of view of the emitter (see paragraph 117 and figure 6-10).  It would have been obvious to include the GPU as shown by Snyder because this would allow the user a graphical representation of unseen or unnoticed obstacles.  
Referring to claim 3, Snyder shows the GPU is configured to utilize a segmentation analysis to differentiate between multiple objects in a single field of view (see paragraph 115-117).  This is extremely well known with the use of a GPU to generate a graphic output of a target. 
Referring to claim 4, Snyder shows the GPU is configured to utilize an edge-detection process to define an edge feature describing an edge of an object in the field of view (see paragraph 117).  This is extremely well known with the use of a GPU to generate a graphic output of a target.
Referring to claim 5, Snyder shows the GPU is configured to utilize a corner detection process to define a corner feature describing a corner of an object in the field of view (see paragraph 117).  This is extremely well known with the use of a GPU to generate a graphic output of a target.
Allowable Subject Matter
Claims 6-10 are not rejected over prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/           Primary Examiner, Art Unit 3645